Citation Nr: 1223076	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant is a Veteran who served in the Army National Guard and was called into active duty service from May 2003 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned the initial rating.  In his October 2009 VA Form 9, the Veteran requested a hearing before the Board.  On a form received in November 2009, he clarified that what he desired was a DRO hearing.  Such hearing was scheduled in June 2011, he failed to appear.


FINDING OF FACT

The Veteran's PTSD is reasonably shown to have been manifested throughout by symptoms that produce occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas due to PTSD symptoms is not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) scheduler rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while an August 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured and his "Virtual VA" file (VA's electronic data storage system) has been reviewed.  The RO arranged for VA examinations in May 2007 and March 2011.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Factual Background

In a statement received in November 2006, the Veteran's wife reported that he was irritable and had less patience.  She noted that "he likes to go to the VFW [Veterans of Foreign Wars] and sit around and talk with his buddies and other Vets from previous wars."  

In a statement received in November 2006, the Veteran reported getting only 4 to 5 hours of sleep a night and having nightmares.  He stated that he could not tolerate noise and crowded places, and that his temper seemed hard to control.  On some days, he would snap at his family over something trivial or because they had interrupted his train of thought; it would bother him when he could not remember his thoughts.  He admitted feeling the most comfortable when around others at the VFW.  

On May 2007 VA examination, the VA examiner found that the Veteran to be cooperative and willing to report negative things about himself.  The VA examiner observed that the Veteran was discriminating in his report of symptoms.  There was no indication of exaggeration.  The Veteran reported markedly disturbed sleep.  He delayed going to sleep to avoid nightmares.  He slept only four to five hours, and his wife noticed restless sleep.  He described irritability.  His wife noted that he would start projects but would not finish them.  He stayed busy to avoid memories of traumas.  He avoided watching news about the war and avoided watching war movies.  It was noted that his startle response was more intense.  He did not clearly describe intrusive memories occurring during the day.  He had lost interest in activities like camping and shopping with his wife.  He exhibited hypervigilance, e.g.,  looking around with his gun after hearing a noise at night.  He had worked at his place of employment for 13 years and indicated that he worked alone much of the time.  He had lost no time from work due to nervousness.  His activities of daily living consisted of waking up, going to work, and participating in the care of his children and family life.  On his days off from work, he would spend time on his computer, take his children somewhere or work in the yard.  His social life was largely with his family.  He did have some communication socially with those at work.

The VA examiner observed that the Veteran presented clean and fresh, and was casually dressed.  He denied any general neglect of his personal care.  The VA examiner noted that the Veteran was fully oriented with a clear sensorium and rationale without psychotic symptoms.  His speech was relevant, fluent and well-focused.  His mood was anxious, but did not show depression.  He denied suicidal and homicidal impulses.  His affect was no more than mildly constricted in range.  His memory and concentration were no more than mildly impaired.  His insight was good and his judgment was functional.  The diagnosis was chronic, moderate PTSD; and (based on moderate symptoms of sleep disturbance, anxiety, irritability and moderate impairment of family and productive functioning) a GAF score of 60 was assigned.   

On March 2010 VA treatment the Veteran complained of worsening symptoms with mood swings and anger management problems.  He had problems falling and staying asleep.  He felt depressed and felt like crying sometimes.  His mood changed quickly (within minutes).  He still experienced nightmares and avoided crowds.  He denied suicidal and homicidal ideation, and denied audio and visual hallucinations.  He was neatly dressed and groomed.  He was pleasant and cooperated with the examiner.  He was alert and oriented to time, person, place and situation.  His speech was normal in rate and volume.  His affect/mood was described as "reactive with smiling".  His thought process was logical and goal directed with tight associations.  There were no delusions, obsessive/compulsions and hallucinations.  He reported that he sometimes had anxiety.  His intelligence was considered average (by verbal ability).  He was able to spell "world" backwards.  He was able to remember three out of three words immediately and after 5 minutes.  Regarding remote memory, he was able to name the last five United States Presidents.  His judgment and insight were deemed good.  PTSD and depression not otherwise specified (NOS) were diagnosed.  The GAF score assigned was 45. 

A June 2010 VA report shows that the Veteran experienced repeated, disturbing memories, thoughts or images; dreams/nightmares and flashbacks.  His physical reactions on exposure to triggers included waking up/fighting in his sleep.  While he made efforts to avoid thoughts, feelings or conversations about his stressors, he made no effort to avoid people, places or events that reminded of the stressors.  There was no inability to recall details of trauma.  He felt emotionally numb/unable to have loving feelings.  He had persistent symptoms of increased arousal.  It was noted that there were overlapping depression symptoms.  He stated that his mood was "pretty much up".  His guilt/self esteem, energy level and appetite were good.  He was neatly dressed and groomed.  He was pleasant and cooperative, and alert/oriented to person, time, place and situation.  His speech was normal in rate and volume.  He was calm.  His affect/mood was appropriate/"all right".  His thought process was logical and goal directed.  There were no suicidal or homicidal ideations, delusions, hallucinations/illusions, and anxiety.  His intelligence was considered average by verbal ability.  His insight/judgment was fair/good.  

The Veteran felt a little loss of interest in activities that he used to enjoy.  He felt moderately distant or cut off from others.  He had quite a bit of trouble falling/staying asleep.  He felt a little bit of irritability, and had angry outbursts.  He had quite a bit of difficulty concentrating.  He was "super alert" or watchful or on guard quite a bit.  He also felt jumpy or easily startled quite a bit.  These problems had made it somewhat difficult for him to do his work, take care of things at home or get along with others.  The diagnoses were PTSD and depression NOS; the GAF score assigned was 50.       

On a March 2011 VA examination, the Veteran reported that his current marriage was "good" and that his relationship with his three children was "great".  He pretty much kept to himself, but had a few friends and mainly spent time doing "family things".  He spent time with his kids and all of their activities.  He denied history of suicide attempts and violence/assertiveness.  His appearance was clean.  His speech was deemed spontaneous, clear and coherent.  He was cooperative, friendly and attentive toward the examiner.  His affect was deemed appropriate.  The Veteran noted that his mood was "pretty good lately".  His attention was deemed intact and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  There were no delusions.  As for judgment, he understood the outcomes of behavior.  The VA examiner found that the Veteran had average intelligence.  Regarding insight, the Veteran understood that he had a problem.  There was no sleep impairment, hallucinations or inappropriate behavior.  The Veteran also did not have obsessive/ritualistic behavior, panic attacks and homicidal/suicidal thoughts.  His impulse control was noted to be "good".  There were no episodes of violence and no problems with activities of daily living.  He was able to maintain minimum personal hygiene.  The VA examiner observed that the Veteran's remote, recent and immediate memory was normal.  He was able to recall general historical information about himself without apparent difficulty; recall three out of three words following a brief delay with intervening task; and was able to repeat 5 digits forward.  

There was persistent re-experiencing of the Veteran's traumatic event.  He had recurrent and intrusive distressing recollection of the event, including images, thoughts or perceptions, physiological reactivity on exposure to internal or external cues that symbolize or resemble and aspect of the traumatic event.  As for persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, the Veteran exhibited efforts to avoid thoughts, feelings or conversations associated with the trauma, feelings of detachment or estrangement from others, restricted range of affect (e.g. unable to have loving feelings), and a  sense of a foreshortened future.  Regarding persistent symptom of increased arousal, the VA examiner noted irritability or outbursts of anger, difficulty concentrating and hypervigilance.  The Veteran experienced these symptoms on a weekly to daily basis (mild to moderate in severity).

The Veteran related that he had to write things down to remember because his "mind is going a 100 different ways."  He would experience nervousness that would come out of nowhere.  He still had nightmares regarding what he witnessed in Iraq.  He avoided crowds.  He was employed full time and lost no time from work.  The diagnosis was PTSD; the GAF score assigned was 61.  The examiner noted there was no total occupational and social impairment due to PTSD signs and symptoms, and that symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was also no reduced reliability and productivity due to PTSD symptoms; however, there was occasional decrease in work efficiency, and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care and conversation normal).  The examiner noted the Veteran's symptoms and problems with concentration, irritability, and anxiety would also likely result in intermittent periods of inability to perform occupational tasks.



C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38  U.S.C.A. § 1155. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§  5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General Rating Formula for Mental Disorders (General Formula)), a 30 percent rating is warranted for PTSD when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) .

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  The effective date of an increase in a disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) .

A 30 percent rating has been assigned for the entire period of time for consideration.   Consequently, the question to be addressed is whether the PTSD warrants, or has warranted, a rating in excess of 30 percent.  Upon reviewing the evidence of record, the Board concludes that throughout the appeal period, the Veteran has exhibited symptoms of PTSD that more nearly approximate the criteria for a 50 percent rating.  
The May 2007 VA examination report noted moderate impairment of family and productive functioning.  The Veteran's wife has indicated that he does not finish projects that he starts (as he forgets to complete tasks).  He reported having to write things down just to remember.  On VA examination in May 2007 the Veteran did display an anxious mood.  A March 2010 VA treatment record shows that he felt depressed and felt like crying sometimes.  His mood changed within minutes.  And in June 2010, he reported a loss of interest in activities he once enjoyed and felt moderately distant or cut off from others.  He reported difficulty working, taking care of things at home and getting along with others.  He mainly spent time with his family.  At his place of employment, he worked alone.  

On longitudinal review of the record, the Board finds that despite VA examiners' failure to endorse that the Veteran's PTSD is manifested by symptoms that produce reduced reliability and productivity, it is reasonably shown that it has approximated such a level of severity.  The record shows that throughout he has tended to isolate himself, both at work and from his family; while he manages to function, he finds it difficult to do so.  The overall disability picture presented is one of moderate psychiatric disability, with primary symptoms of mood/motivation disturbances and difficulty establishing relationships, both work and social; it is consistent with the criteria for a 50 percent rating..

Significantly, the GAF scores do not form an independent basis for rating the disability as they are conclusory and not accompanied by an explanation.  

A higher (70 percent) rating is not warranted because there is no report of the serious symptoms that would warrant such a rating.  The Veteran and his wife have repeatedly noted his irritability; however, there has been no unprovoked irritability with periods of violence.  At most, the Veteran snaps at others.  He has denied suicidal ideation, and exhibited no obsessional rituals.  His speech was never noted to be intermittently illogical, obscure or irrelevant.  While he exhibited depression, there is no indication that he has been unable to function independently, appropriately and effectively.  He is oriented to time, place and person.  He shows up to his medical appointments neat in appearance.  No symptoms of a gravity consistent with the criteria for a 70 percent rating have been shown. 
The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

As the Veteran is/and has been employed, the matter of entitlement for a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A 50 percent rating (but no higher) is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards. 


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


